DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been fully considered, but are not persuasive.
Applicant argues Malaika does not disclose “determine a compression ratio of a second logo image to be a third compression ratio higher than the second compression ratio, based on the second logo image being smaller in size than the first logo image”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Malaika discloses determining a compression ratio of a second region of the image to be a third compression ratio higher than the second compression ratio, based on the second region of the image being smaller in size than the first region of the image.  Compressing a primary region of a video image at a compression level for higher resolution, a secondary region of the video image at a compression level for lower resolution, and a tertiary region of the video image at a compression level for lowest resolution, where the tertiary region 266 is smaller in size than the secondary region 254 (par. 10-13 and 15, Fig. 2A).
Malaika does not explicitly disclose the first region of the image is a logo image and the second region of the image is a logo image.  However, Li discloses logos can be detected in regions of video frames, such as program identification logo 111 and rights logo 112 (par. 17-20, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video transmitting device of Berger and Malaika by incorporating the first region of the image is a logo image and the second region of the image is a logo image as disclosed by Li.  The motivation for doing so would have been to identify the program name and television station (Li – par. 17-18, Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 7,876,978 B2) in view of Malaika (US 2019/0273910 A1) and further in view of Li et al. (US 2018/0150696 A1).
Regarding claims 1 and 8, Berger teaches: A video transmitting device [a network head-end 216 (Fig. 2C)] and method comprising: 
a processor configured to extract a first region of an image and a second region of an image from an entire content image, when the entire content image including a content image, the first region of the image and the second region of the image is a moving picture [hardware and/or software at network head-end 216 processes the frames of video (col. 1, lines 35-38).  Detecting multiple regions of interest 552 within the video stream 550 and creating a snapshot 554 of the regions of interest 552 (col. 4, lines 3-25, Fig. 5)], and 
to determine a compression ratio of the content image to be a first compression ratio, a compression ratio of the first region of the image to be a second compression ratio, and a compression ratio of the second region of the image to be a third compression ratio [determining the video stream should be re-sampled into a different resolution video stream and the snapshots 552 should be a different resolution than the video stream (col. 4, lines 12-40, Fig. 5)] 
an encoder configured to compress the entire content image at the first compression ratio, based on the determined compression ratios [the original video stream 550 is re-sampled (504) into a different resolution stream of frames 556 including a different amount of data (col. 4, lines 26-57, Fig. 5)] and 
a wireless transmitter configured to wirelessly transmit the compressed content image, the first region of the image, and the second region of the image to a video receiving device [transmitting the video stream 556 and the snapshots 554 to a playback device, such as a cell phone or other handheld device (col. 1, lines 35-41, col. 4, lines 24-26, 33-36, and 63-65, Fig. 2C and 5)].
While Berger discloses the first region of the image is a portion of the image component of the video that remains static for a period of time and may contain text (col. 6, lines 13-29), which the examiner believes meets the broadest reasonable interpretation of a logo image in view of Applicant’s specification (see page 1 and Fig. 5 and 8), Berger does not explicitly disclose: the first region of the image is a logo image; the second region of the image is a logo image; the second compression ratio is higher than the first compression ratio, and the third compression ratio is higher than the second compression ratio, based on the second region of the image being smaller in size than the first region of the image; to compress the first region of the image at the second compression ratio, to compress the second region of the image at the third compression ratio; wherein the processor is further configured to determine the second compression ratio of the first region of the image to be higher than the first compression ratio of the content image, to cause a second resolution of the first region of the image to be lower than a first resolution of the content image, and wherein the processor is further configured to determine the third compression ratio of the second region of the image to be higher than the second compression ratio of the first region of the image, to cause a third resolution of the second region of the image to be lower than the second resolution of the first region of the image.
Malaika teaches: the second compression ratio is higher than the first compression ratio, and the third compression ratio is higher than the second compression ratio, based on the second region of the image being smaller in size than the first region of the image; to compress the first region of the image at the second compression ratio, to compress the second region of the image at the third compression ratio; and wherein the processor is further configured to determine the second compression ratio of the first region of the image to be higher than the first compression ratio of the content image, to cause a second resolution of the first region of the image to be lower than a first resolution of the content image, and wherein the processor is further configured to determine the third compression ratio of the second region of the image to be higher than the second compression ratio of the first region of the image, to cause a third resolution of the second region of the image to be lower than the second resolution of the first region of the image [compressing a primary region of a video image at a compression level for higher resolution, a secondary region of the video image at a compression level for lower resolution, and a tertiary region of the video image at a compression level for lowest resolution, where the tertiary region 266 is smaller in size than the secondary region 254 (par. 10-13 and 15, Fig. 2A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Berger and Malaika before the effective filing date of the claimed invention to modify the video transmitting device of Berger by incorporating the teachings of Malaika, such that the second compression ratio is higher than the first compression ratio, and the third compression ratio is higher than the second compression ratio, based on the second region of the image being smaller in size than the first region of the image; to compress the first region of the image at the second compression ratio, to compress the second region of the image at the third compression ratio; wherein the processor is further configured to determine the second compression ratio of the first region of the image to be higher than the first compression ratio of the content image, to cause a second resolution of the first region of the image to be lower than a first resolution of the content image, and wherein the processor is further configured to determine the third compression ratio of the second region of the image to be higher than the second compression ratio of the first region of the image, to cause a third resolution of the second region of the image to be lower than the second resolution of the first region of the image.  The motivation for doing so would have been to reduce the bandwidth for transmission of the image data to the display (Malaika – par. 1).  Therefore, it would have been obvious to combine the teachings of Berger and Malaika in obtaining the invention as specified in the instant claim.
Malaika does not explicitly disclose: the first region of the image is a logo image and the second region of the image is a logo image.
Li teaches: the first region of the image is a logo image and the second region of the image is a logo image [logos can be detected in regions of video frames, such as program identification logo 111 and rights logo 112 (par. 17-20, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Berger, Malaika, and Li before the effective filing date of the claimed invention to modify the video transmitting device of Berger and Malaika by incorporating the first region of the image is a logo image and the second region of the image is a logo image as disclosed by Li.  The motivation for doing so would have been to identify the program name and television station (Li – par. 17-18, Fig. 1).  Therefore, it would have been obvious to combine the teachings of Berger and Malaika with Li to obtain the invention as specified in the instant claim.
Regarding claims 2 and 9, Berger, Malaika, and Li teach the video transmitting device of claim 1; Malaika further teaches: the processor is configured to: determine the second compression ratio, based on a wireless quality state between the video transmitting device and the video receiving device [determining the compression level based on data transmission bandwidth and/or signal strength (par. 15)].
Regarding claims 3 and 10, Berger, Malaika, and Li teach the video transmitting device of claim 2; Malaika further teaches: the processor is configured to: increase the second compression ratio when the wireless quality state is equal to or greater than reference quality; and decrease the second compression ratio when the wireless quality state is less than the reference quality [dynamically modifying the compression level based on data transmission bandwidth and/or signal strength (par. 15)].
Regarding claims 4 and 11, Berger, Malaika, and Li teach the video transmitting device of claim 1; Berger further teaches: the processor is configured to: determine, as the logo image, an image continuously displayed at a fixed position for a specific period of time, in image frames constituting the entire content image [identify the regions of interest in the video stream by determining (752) whether a portion of the image component of the video stream remains static for a threshold period of time (col. 5, line 65 through col. 6, line 16, Fig. 7B)].
Regarding claims 5 and 12, Berger, Malaika, and Li teach the video transmitting device of claim 1; Berger further teaches: the processor is configured to: detect a motion vector value of an object included in the entire content image [a region is determined to be a static one where the MPEG motion-compensation vectors and prediction error are below some threshold (col. 6, lines 17-19)] and 
determine a type of the entire content image as a moving picture, when the detected motion vector value is changed [determining that a video stream is received and that it has moving parts within the image (col. 6, lines 13-29)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        
/James R Sheleheda/Primary Examiner, Art Unit 2424